DADETAILED ACTION
This office action is in response to RCE filed on 04/13/2021.
Claims 1-24 are pending of which claims 1, and 15 are independent claims.
Drawings
Figure 6 filed on 11/26/2019 has been considered and accepted.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is the reason for allowing this application: the disclosures of the prior arts used in the office action taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with processing engine producing a lookup result of generating a first and a second lookup keys for said packet based on said first lookup result where the processing pipeline is configured to process received packets in multiple processing stages based on table lookup results provided by said search engine. 

The following is an examiner's statement of reasons for allowance:
Claims 1-14 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…a search engine comprising: a plurality of lookup tables; search logic configured to search said plurality of lookup tables and generate lookup results; and chain lookup logic; and a processing engine coupled to said search engine and configured to: generate a first lookup key based on said packet; and generate a first lookup request for said search logic to perform a first lookup with 


Claims 15-24 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 15,    “…parsing a packet; at a processing engine of said network switch, generating a first lookup key based on said parsing said packet; and generating a first lookup request for said packet; at a search engine of said network switch, performing a first lookup based on said first lookup request using a first lookup table in said search engine, and generating a first lookup result; prior to said first lookup result being sent to said processing engine, at a chain 



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Wang (US Pub. No. 20140321467) discloses an interface module to receive table search results. However the disclosure of  Wang  taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with a search engine comprising: a plurality of lookup tables; search logic configured to search said plurality of lookup tables and generate lookup results; and chain lookup logic; and a processing engine coupled to said search engine and configured to: generate a first lookup key based on said packet; and generate a first lookup request for said search logic to perform a first lookup with respect to said packet using a first lookup table in said search engine and generate a 


Merchant (US Pat.  6778547) discloses a decision-making engine performing pipelined search and make decision based on the result of the search. However the disclosure of  Merchant taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  parsing a packet; at a processing engine of said network switch, generating a first lookup key based on said parsing said packet; and generating a first lookup request for said packet; at a search engine of said network switch, performing a first lookup based on said first lookup request using a first lookup table in said search engine, and generating a first lookup result; prior to said first lookup result being sent to said processing engine, at a chain lookup logic in said search engine, receiving said first lookup result from said first lookup; generating a second lookup key for said packet based on said first lookup result; and generating, based on said second lookup key, a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Debebe Asefa/
Examiner, Art Unit 2476

                                                                                                                                                                                                        /GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477